DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 12/9/2020. Per the amendment, claims 12-13 are amended, claims 21-28 are new, and claims 1-11 and 19-20 are canceled. As such, claims 12-18 and 21-28 are pending in the instant application.
Applicant has amended claim 12 to address minor informalities; the previous claim objection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13, 16-18, 21-22, and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Feng et al. (US 2012/0085435 A1).
claim 12, Feng teaches A method for replacing an oxygen sensor on a medical ventilator ([0018]), comprising: inserting an oxygen sensor (4) into a cavity of a sensor adapter to form an oxygen sensor assembly (See annotated Fig.4 below, where the drawings depict separate components within the sensor unit including an adapter (casing or housing depicted with smaller scale cross-hatch pattern) for the sensor, the component that does the actual sensing that is depicted in the figure with a larger scale cross-hatch pattern. The examiner also notes that the airflow depicted in Fig. 4 flows past the adapter portion of the sensor unit that is connected to the port to reach the portion of the sensor component that is not enclosed by the adapter, giving further support that the sensor unit 4 is comprised of at least two components and that the inner component is the sensor that must come into contact with the airflow to do the gas analysis. Additionally, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) MPEP 2125(I)). The sensor component within the adapter housing can only be within the adapter housing by the act of insertion); mating the oxygen sensor assembly (Fig.1) to a port (valve port 22, Fig.4) of a medical ventilator (Fig.4,60), the port (22) comprising a valve (3) biased to close the port (22); operating the medical ventilator (60) with the oxygen sensor (4); and removing the oxygen sensor assembly from the port, wherein the step of mating the oxygen sensor assembly (Fig.1; paragraph 18) to the port comprises opening the valve, and wherein the step of removing the oxygen sensor assembly from the port comprises closing the valve ([0018], [0032]).

    PNG
    media_image1.png
    689
    696
    media_image1.png
    Greyscale

In an event that it is not inherent that the sensor component of Feng is inserted into the housing adapter, it would be obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to do so as inserting the sensor into the sensor adapter is the most expeditious way of coupling these two components together.
claim 13, Feng teaches further comprising securing the oxygen sensor assembly to the port with a latch of the oxygen sensor assembly (Fig.4, [0041], where positioning ring 41 latches with positioning slot 27).
With respect to claim 16, Feng teaches wherein mating the oxygen sensor assembly (Fig.1) to the port (Fig.4, 22) comprises automatically opening the valve, and wherein removing the oxygen sensor assembly from the port comprises automatically closing the valve ([0018], “When the oxygen sensor unit is decoupled from the oxygen sensor seat (e.g., is extracted from or otherwise removed or pulled away from the oxygen sensor seat), such as for purposes of calibration of the sensor in the ambient air, the control valve may transition to a closed state (e.g., reset) automatically so as to close the valve port.”)
With respect to claim 17, Feng teaches wherein mating the oxygen sensor assembly (Fig.1) to the port (22) comprises making physical contact between the oxygen sensor assembly and the valve to open the valve ([0032], “the oxygen sensor unit 4 presses against the valve body 31 of the control valve 3 and drives the entire control valve 3 to linearly move to the open position”).
With respect to claim 18, Feng teaches wherein mating the oxygen sensor assembly (Fig.1) to the port comprises triggering an actuator (reset member, 5) that opens the valve ([0037]-[0039], where reset member is compressed by oxygen sensor assembly upon insertion; Fig.2).
With respect to claim 21, Feng teaches a method for replacing an oxygen sensor on a medical ventilator ([0018]), comprising: inserting the oxygen sensor into a cavity of a sensor adapter (See annotated Fig.4 below, where the drawings depict separate components within the sensor unit including an adapter (casing or housing depicted with smaller scale cross-hatch pattern) for the sensor, the component that does the actual sensing that is depicted in the figure with a larger scale cross-hatch pattern. The examiner also notes that the airflow depicted in Fig. 4 flows past the adapter portion of the sensor unit that is connected to the port to reach the portion of the sensor component that is not  inserting the sensor adapter into a port (valve port 22, Fig.4) of a manifold of a medical ventilator (Fig.4, 60); rotating a latch of the sensor adapter to secure the sensor adapter in the port (see [0052], where the oxygen sensor unit is detachably installed in the seat assembly via a threaded interface, thus requiring rotation, and wherein the latch is the threads on the oxygen sensor unit and the corresponding threads on the oxygen sensor seat assembly; see Merriam Webster definition of latch: “ any of various devices in which mating mechanical parts engage to fasten but usually not to lock something”, https://www.merriam-webster.com/dictionary/latch); and opening a valve of the port to allow gases from the medical ventilator to reach the oxygen sensor ([0032], “When the oxygen sensor unit 4 is installed into the gas flow passage 21 of the oxygen sensor seat 2, the oxygen sensor unit 4 presses against the valve body 31 of the control valve 3 and drives the entire control valve 3 to linearly move to the open position.”)
In an event that it is not inherent that the sensor component of Feng is inserted into the housing adapter, it would be obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to do so as inserting the sensor into the sensor adapter is a common sense and an expeditious way of coupling these two components together.

With respect to claim 22, Feng teaches wherein securing the sensor adapter in the port causes the opening of the valve ([0032], “When the oxygen sensor unit 4 is installed into the gas flow passage .
With respect to claim 28, Feng teaches wherein rotating the latch to secure the sensor adapter in the port also secures the oxygen sensor in the sensor adapter (when the latch is rotated the oxygen sensor in the sensor adapter is secured to the port).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. as applied to claim 12 above, and further in view of Chekal et al. (US 2009/0212962 A1).
With respect to claim 14, Feng teaches the limitations of claim 12.
Feng does not teach further comprising disabling a setting of the medical ventilator relating to the oxygen sensor prior to removing the oxygen sensor assembly from the port.
However, Chekal teaches a ventilating system comprising an oxygen sensor ([0024] and  [00489]) monitoring system that monitors the operational status of the ventilating system ([0005]) that further comprises an alarm system ([0025]) to “detect malfunctions, failures, or depletions of useful system operations”, [0028], [0031] “oxygen sensor failure method”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the method and system of replacing an oxygen sensor of Feng to further comprise a monitoring and alarm system and method of Chekal to detect malfunctions, failures, and depletions of the system, including the oxygen sensor.  Furthermore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to disable a setting of the medical ventilator relating to the oxygen sensor prior to removing the oxygen sensor assembly from the port as this step would be well within the purview of choice whether to disable a setting relating to the oxygen sensor or not in the operation of the system of Feng as modified as the practitioner would recognize that the medical ventilator would no longer be 
With respect to claim 15, Feng as modified discloses a monitoring and alarm system for detecting failures, depletions, or malfunctions of an oxygen sensor assembly.
Feng as modified does not explicitly teach further comprising pausing an alarm or alert after removing the oxygen sensor assembly from the port.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the method of replacing an oxygen sensor taught by Feng as modified to further comprise pausing an alarm or alert after removing the oxygen sensor assembly from the port as this is well within the purview of choice whether to pause the alarm or not in operating the system of Feng as modified and it would be obvious for the practitioner to pause the alarm as the oxygen sensor alarm is no longer a critical to the operation once the practitioner has removed the oxygen sensor.
Allowable Subject Matter
Claims 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive. Applicant argues on page 6 of Remarks that there is no indication that the sensor unit of Feng may be removed from, or inserted in to, the sensor unit of Feng. The Examiner respectfully disagrees; when looking to the drawings of Feng, particularly the depiction in Fig.4, it is clearly shown that the sensor unit is comprised of at least two components; the sensor component that is depicted with a large cross-.
 Applicant argues on page 6 that the securing ring and slot of Feng is not a latch, however the Examiner refers to the definition of a latch according to Merriam Webster “any of various devices in which mating mechanical parts engage to fasten but usually not to lock something”, and asserts that the securing ring and slot of Feng satisfies this definition. As such, the claims are rejected as described above.
Applicant argues on page 7 of Remarks that Chekal fails to make up the deficiencies of Feng for the same reasons stated above; please see the response above regarding the teaching of Feng for the insertion of the sensor into the adapter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785